DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed May 13, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Cite Nos. 3-6 are missing the date.  
The information disclosure statement filed June 2, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Cite No. 1 is missing the date.  
Per MPEP 609.04(a) 37 CFR 1.98(b):  “. . . Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the information being submitted was published. Pending U.S. applications that are being cited can be listed under the non-patent literature section or in a new section appropriately labeled.”
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3 and 9 is/are objected to because of the following informalities:  typographical errors.  
In claim 3, Applicant has “+/- 0.1 °C-,” at the end of the line.  Appropriate correction is required.  
In claim 9, chemical formulas SF6, BCl3, GeCL4, and POCl3 should contain appropriate subscripts for the chemical formula.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least two carrier gas streams" in step a2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, Applicant references in step a2 heating and/or cooling at least one carrier gas stream, it is unclear to the Examiner if Applicant is referencing one of the at least two oxygen gas-containing gas streams or an alternative carrier gas stream.  For Examination purposes, the Examiner interprets “at least one carrier gas stream” should be at least one of the at least two oxygen gas-containing carrier gas streams” and “the at least two carrier gas streams” should be “the at least two oxygen gas-containing carrier gas streams”.
Additionally, in claim 1, step a3 references “both carrier gas streams”, it is unclear to the examiner which of “the at least two oxygen gas-containing carrier gas streams” Applicant is referencing or if only two oxygen gas-containing carrier gas streams are required.  
Claim 1 recites the limitation "the transport temperature" in step a3 and step d.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the Examiner what the transport temperature references.  Please amend the claim to reference “a transport temperature”.  Further, the claim is unclear, since “a transport temperature” appears to have no antecedent basis, since Applicant is referencing “the loaded carrier gas stream” that has no antecedent basis and is based on a subsequent step b.  
Claim 1 recites the limitation "the loaded carrier gas stream" in step a3, step c, and step d.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, Applicant references the lowest temperature value of the loaded carrier gas stream, which has no antecedent basis.  This gas stream does not exist until step (b) further adding indefiniteness to the claim.  Due to the indefinite issues with step a3 and step b, “the loaded carrier gas stream” is also indefinite in step c and step d
Claim 1 recites the limitation "the lowest temperature value" in step a3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transport path" in step a3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vaporizer outlet" in step a3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "of step b" in step a3.  There is insufficient antecedent basis for this limitation in the claim.  Step b is not mentioned prior to step a3 making this reference indefinite.
Claim 1 recites the limitation "the carrier gas stream" in step b and in step c.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has referenced a mixed carrier gas stream and the loaded carrier gas stream in step a3, it is unclear to the Examiner which carrier gas stream Applicant is referencing.  Due to the lack of clarity in step b, “the carrier gas stream” is also indefinite in step c.
Claim 1 recites the limitation "the mixing chamber" in step b.  There is insufficient antecedent basis for this limitation in the claim.  Step b is not mentioned prior to step a3 making this reference indefinite. Claim 1 recites the limitation "of step d" in step b.  There is insufficient antecedent basis for this limitation in the claim.  Step d is not mentioned prior to step b making this reference indefinite.
Claim 1 recites the limitation "the dew point" in step d.  There is insufficient antecedent basis for this limitation in the claim.   The insufficient antecedent basis steps from lack of antecedent basis for “the loaded carrier gas stream” and “the transport temperature” discussed above.
Claims 3-5 recite the limitation "the carrier gas stream" in lines 1-2 of claim 3, line 2 of claim 4, and line 3 of claim 5.  There is insufficient antecedent basis for this limitation in the claims.  Due to antecedent basis issues in claim 1 for “the carrier gas stream”, these claims are indefinite.  Additionally, Applicant references an adjustment accuracy of +/- 1 degrees C in claim 3, but it is unclear what the adjustment accuracy references.  
Claim 6 recites the limitation "the loaded carrier gas stream" in line 6, due to issues with this term in claim 1, Claim 6 is also indefinite.
Claim 8 is indefinite, since Applicant is referencing method steps (a) and (b) of another method of an indefinite claim.  Further, it is unclear what step represents “step (a)”, does step (a) include steps a1, a2, and a3, only step a1, only steps a1 and a2, etc.  The Examiner recommends Applicant re-write claim 8 to spell out the steps required and not referencing method steps a and b.  
Claim 10 is indefinite.  Applicant is referencing step (a) and it is unclear what step represents “step (a)”, does step (a) include steps a1, a2, and a3, only step a1, only steps a1 and a2, etc.
Claim 15 recites the limitation "the mixed gas stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the substrate” should be “the substrate tube”.
Claim 16 references the carrier gas temperature T1 and T3, due lack of clarity of “the carrier gas”, claim 16 is unclear.  
Due to indefiniteness of claims 1, 3-6, 8, 10 and 15, claims 2 7, 9, and 16 are also indefinite.  
In general, it appears Applicant has excessive antecedent basis issues by referencing limitations out of order in claim 1.  Please clarify antecedent basis for all limitations in claims 1-10 and 15-16, due to the excessive antecedent basis issues and issues with ordering of limitations in claim 1.
Claim 11 recites the limitation "the two carrier gas streams" in ii.  There is insufficient antecedent basis for this limitation in the claim. 
In claim 11, ii and iii reference a mixed carrier gas stream, it is unclear whether two mixed carrier gas streams are being referenced, or if “a mixed carrier gas stream” in ii and iii are the same mixed carrier gas stream, please clarify.
Claim 12 recites the limitation "the carrier gas streams" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 12 recites the limitation "the desired pressure and temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets, “the desired pressure and temperature” should be “a target pressure and temperature”.
Claim 12 recites the limitation "the mixed carrier gas flow" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the evaporator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation "the temperature of the mixed carrier gas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Due to indefinite claims 11, 12, 17, and 18, dependent claims 13-14 are also indefinite.
Please clarify antecedent basis for all limitations due to excessive antecedent basis issues in the claims.
EXAMINER’S COMMENT
Due to the 35 U.S.C. 112(b) issues with claims 1-18 (see discussion above), the Examiner is unable to determine allowability of the claims.  However, the Examiner has provided a discussion of the closest prior art below.
Narita et al. (JP61151032A – hereinafter Narita) (title and Figures) discloses a method and apparatus for feeding raw material gas for production of an optical fiber preform.  For the Narita reference, the Examiner will reference pages of the attached machine translation.  Narita (pg. 2 and Figures) discloses a carrier gas stream (1), such as Ar, O2, and/or N2 split into two streams where one of the streams flows through gas flow controller and then heated by a heating device (9) (i.e. temperature control unit) and another stream flows through a different gas flow controller and then sent to a bubbling device in a raw material tank within a thermostat chamber (i.e. temperature control unit)  Both streams containing a carrier gas are then sent to a mixing chamber (11) prior to being delivered to a burner.  
For the method claims Narita fails to disclose the temperature of the at least two oxygen-containing carrier gas streams (see step a1), the mixing unit (i.e. mixing chamber) arranged in a temperature-controllable unit, wherein both carrier gas streams are controlled by one mass flow controller (see step a3).  Narita further fails to disclose introducing the carrier gas stream from step a3 into a vaporizer system.  Narita fails to discloses the combination of steps in claim 1.
For the apparatus claims Narita fails to discloses a vaporizer capable of receiving the mixed carrier gas stream from the mixing chamber (i.e. mixing unit) (see iii).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blackwell et al. (US 6,376,010) discloses a feedstock apparatus and method.  Partus (US 4,276,243) (Fig. 2) discloses details of a flow controller.  Partus (US 4,220,460) (Fig. 1) discloses a vapor delivery and system method comprising two gas streams containing a carrier gas mixed downstream in a vapor steam manifold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741